952 So. 2d 616 (2007)
Victoria Denise WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-0149.
District Court of Appeal of Florida, First District.
March 30, 2007.
Nancy A. Daniels, Public Defender, and Danielle Jorden, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Felicia A. Wilcox, Assistant Attorney General, Tallahassee, for Appellee.
BROWNING, C.J.
We affirm Appellant's conviction and sentence for felony cruelty to animals, as the State produced evidence sufficient to overcome Appellant's motion for judgment of acquittal. We reverse the order of restitution because the trial court lacked jurisdiction to enter such order, as Appellant had already filed her notice of appeal. See, e.g., Brantley v. State, 723 So. 2d 909 *617 (Fla. 1st DCA 1999). We note that, upon return of jurisdiction to the trial court, the trial court may conduct another restitution hearing. See id.
AFFIRMED in part, REVERSED in part, and REMANDED.
WEBSTER and PADOVANO, JJ., concur.